Citation Nr: 1428441	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for a thoracic spine disability.

3.  Entitlement to a rating in excess of 20 percent a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

6.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1981.

This case comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied increased ratings and a total disability rating based on individual unemployability (TDIU).  The Veteran was scheduled for a Board hearing at the RO in July 2012, but did not report.  A May 2014 rating decision denied service connection for gastroesophageal reflux disease secondary to service-connected disability.


REMAND

The Veteran did not report to a scheduled Board hearing at the RO.  Generally, the prior request for a hearing would have been considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  However, the Veteran has since submitted a substantive appeal on a new issue, service connection for GERD, requesting a Board hearing at the RO.  The substantive appeal is premature as it was submitted in response to a rating decision, and not after a statement of the case.  However, it shows an intent to appeal the issue denied in the May 2014 rating decision and constitutes a notice of disagreement on the issue of entitlement to service connection for gastroesophageal reflux disease.  A statement of the case has not yet been issued.  The Board must remand all issues on appeal to provide the Veteran an opportunity to perfect an appeal after issuance of a statement of the case and an opportunity to provide testimony at the requested Board hearing.  38 C.F.R. § 20.700 (2013); 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013).  

To ensure due process, a statement of the case on the issue of entitlement to service connection for GERD should be issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a statement of the case on the issue of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected disability.  Inform the Veteran that he must submit a substantive appeal if he desires appellate review of that issue.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

